Exhibit 10.2


STOCK PURCHASE AGREEMENT


This Stock Purchase Agreement (this “Agreement”), made and entered into this
February 14, 2019, (the “Execution Date”), between Rokk3r Ai Inc., a Delaware
corporation (the “Seller”), and Auken Labs LLC, a Delaware limited liability
company (the “Purchaser”).


WHEREAS, the Seller has authorized the sale and issuance of 1,000,000 (one
million) Founders Common Shares of the Seller, $0.0001 par value per share (the
“Rokk3r Ai Stock”), with the rights and restrictions set forth in the
shareholders agreement signed simultaneously with this Agreement (“Rokk3r Ai
Shareholders Agreement”);


WHEREAS, the Seller has been authorized by its holding company, Rokk3r Inc., a
Nevada corporation (“Rokk”), to sell and deliver 45,000 (forty five thousand)
Common Shares of Rokk, $0.0001 par value per share (the “Rokk Stock”), with the
rights and restrictions set forth herein;


WHEREAS, Purchaser owns and operates the GraphPath service, which helps
enterprises to evolve from Big Data to Big Knowledge through the creation and
management of large-scale enterprise knowledge graphs (the “Business”).


WHEREAS, the Business assets comprise those listed in Exhibit A that include but
are not limited to assets such as computer code, service brand, social media
accounts, customer prospect lists, and all intangible rights, including but not
limited to all goodwill in or arising from the Business as a going concern
(collectively, the “Assets”);


WHEREAS, Seller acknowledges that the Assets do not include, and the following
is hereby excluded therefrom, all such assets owned by Socialmetrix LLC, a
wholly-owned subsidiary of Purchaser;


WHEREAS, in exchange for the Assets, the Seller wishes to sell the Rokk3r Ai
Stock and the Rokk Stock (collectively the “Selling Stock”) to the Purchaser,
and the Purchaser wishes to purchase the Selling Stock from the Seller.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:


1.  Purchase and Sale.


1.1  Except as otherwise provided in this Agreement, all monetary amounts
referred to in this Agreement are in USD (US Dollars).


1.2  The Seller agrees to sell and Purchaser agrees to purchase on the Closing
Date (as defined below), all the rights, title and interest in and to the
Selling Stock in exchange for the Assets.


1.3  As of the Closing Date Purchaser shall sell, convey, transfer and assign to
Seller, free and clear of all liens, charges, encumbrances all of the
Purchaser's right, title and interest in and to the Assets.


1.4  Purchaser agrees to deliver (or cause to be delivered) to Seller on the
Closing Date, the list of items in Exhibit B.


1.5  The closing of the purchase and sale provided for herein will take place on
February 20th, 2019 (the "Closing Date") at a location mutually agreed upon by
the parties. The parties will be responsible for their respective legal and
professional fees associated with this purchase and sale unless otherwise
indicated in this Agreement.



--------------------------------------------------------------------------------



2.  Representation and Warranties of the Seller. In connection with the
transactions contemplated by this Agreement, Seller, hereby represents and
warrants to the Purchaser as follows:


2.1  Rokk3r Ai Stock Title. The Seller is the owner of the Rokk3r Ai Stock and
that it is authorized to sell the Rokk3r Ai Stock. The Rokk3r Ai Stock is free
of any lien, encumbrance, security interests, charges, mortgages, pledges, or
adverse claim or other restriction that would prevent the transfer of clear
title to the Purchaser.


2.2  Rokk Stock Title. Rokk is the owner of the Rokk Stock and has authorized
Seller to sell the Rokk Stock on its behalf. The Rokk Stock is free of any lien,
encumbrance, security interests, charges, mortgages, pledges, or adverse claim
or other restriction that would prevent the transfer of clear title to the
Purchaser.


2.3  Compliance with Laws. Seller has complied with all applicable city, state,
and federal laws, ordinances, regulations, and rules with respect to the conduct
of its operations, and has not received any notice or notices (whether written
or oral) of violations of any such statutes or regulations which have not been
cured.


2.4  Organization and Good Standing. Seller is a corporation duly organized and
validly existing under the laws of the State of Delaware and shall be duly
registered as a foreign company operating in the State of Florida within fifteen
(15) days following the Closing Date.


2.5  Authority Relative to this Agreement. The execution and performance of this
Agreement by Seller has been duly and validly authorized by all necessary action
on the part of Seller. Seller has full power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby.


2.6  Binding Obligation. This Agreement is the legal, valid, and binding
obligation of Seller, enforceable against Seller in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency, or other
similar laws of general application or by general principles of equity.


2.7  No Conflict. The signing and delivery of this Agreement by Seller and the
performance by Seller of all of Seller’s obligations under this Agreement will
not:


2.8  conflict with Seller’s organizational documents;


2.9  breach any agreement to which Seller is a party, or give any person the
right to accelerate any obligation of Seller;


2.10  violate any law, judgment, or order to which Seller is subject;


2.11  require the consent, authorization, or approval of any person, including
but not limited to any governmental body, other than those consent already
provided by Seller to Purchaser; or


2.12any other agreement to which Seller is a party.


2.13  Litigation.  There is no legal action or suit pending against Seller or
any party, to the knowledge of the Seller, that would materially affect this
Agreement.


2

--------------------------------------------------------------------------------



2.14  Contracts. There are no existing contracts and there are no existing
disputes or grounds for dispute under any such cancelled contracts and no act,
event, or omission has occurred that, whether with or without notice, lapse of
time, or both, would constitute a material default under such cancelled
contracts.


2.15  Taxes. All tax returns of every kind (including returns of real and
personal property taxes, intangible taxes, withholding taxes, and unemployment
compensation taxes) that Seller was required to file in accordance with any
applicable law have been duly filed, and all taxes shown to be due on such
returns have been paid in full.


2.16  Disclosure. No representation, warranty, or statement made by Seller in
this Agreement or in any A to this Agreement contains or will contain any untrue
statement or omits or will omit any fact necessary to make the statements
contained herein or therein not misleading. Seller has disclosed to Purchaser
all facts that are material to the financial condition, operation, or prospects
of the Seller.


2.17  Investment Experience. Seller is an investor in securities of companies in
the development stage and acknowledges that it is able to fend for itself, can
bear the economic risk of its investment and has such knowledge and experience
in financial or business matters that it is capable of evaluating the merits and
risks of the purchasing of the Assets.


3.  Representation and Warranties of the Purchaser. In connection with the
transactions contemplated by this Agreement, Purchaser, hereby represents and
warrants to the Seller as follows:


3.1  Organization and Good Standing. Purchaser is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware and is qualified to transact business in the State of Florida.


3.2  Authorization. Purchaser has full power and authority to enter into this
Agreement and to perform all obligations required to be performed by it
hereunder. This Agreement, when executed and delivered by Purchaser, will
constitute Purchaser’s valid and legally binding obligation, enforceable in
accordance with its terms.


3.3  No Conflict. The signing and delivery of this Agreement by Purchaser and
the performance by Purchaser of all of Purchaser’s obligations under this
Agreement will not:


3.4  conflict with Purchaser’s operating agreement;


3.5  breach any agreement to which Purchaser is a party, or give any person the
right to accelerate any obligation of Purchaser;


3.6  violate any law, judgment, or order to which Purchaser is subject; or


3.7  require the consent, authorization, or approval of any person, including
but not limited to any governmental body, other than those consent already
provided by Purchaser to Seller.


3.8  Title. Purchaser has to its and its CEO’s knowledge good and marketable
title to all the Assets, free and clear of any liens, mortgages, pledges,
security interests, and other encumbrances of any kind. Furthermore, items
listed in Exhibit A include no assets owned by Socialmetrix LLC.


3.9  Compliance with Laws. Purchaser has complied with all applicable city,
state, and federal laws, ordinances, regulations, and rules with respect to the
conduct of its operations, and has not received any notice or notices (whether
written or oral) of violations of any such statutes or regulations which have
not been cured.


3

--------------------------------------------------------------------------------



3.10  Litigation. There are no actions, suits, proceedings or investigations
pending or threatened against or affecting Purchaser, the Assets, or the
Business.


3.11  Contracts. There are no existing contracts and there are no existing
disputes or grounds for dispute under any such cancelled contracts and no act,
event, or omission has occurred that, whether with or without notice, lapse of
time, or both, would constitute a material default under such cancelled
contracts.


3.12  Taxes. All tax returns of every kind (including returns of real and
personal property taxes, intangible taxes, withholding taxes, and unemployment
compensation taxes) relating to the Business that Purchaser was required to file
in accordance with any applicable law have been duly filed, and all taxes shown
to be due on such returns have been paid in full.


3.13  Disclosure. No representation, warranty, or statement made by Purchaser in
this Agreement or in any Exhibit to this Agreement contains or will contain any
untrue statement or omits or will omit any fact necessary to make the statements
contained herein or therein not misleading. Purchaser has disclosed to Seller
all facts that are material to the financial condition, operation, or prospects
of the Business, and the Assets.


3.14  Purchase Entirely for Own Account. Purchaser acknowledges that this
Agreement is made in reliance upon Seller’s representation, which Purchaser
confirms by executing this Agreement, that the Selling Stock will be acquired
for investment for Purchaser’s own account, not as a nominee or agent (unless
otherwise specified on Purchaser’s signature page hereto), and not with a view
to the resale or distribution of any part thereof, and that Purchaser has no
present intention of selling, granting any participation in, or otherwise
distributing the same.


3.15  Investment Experience. Purchaser is an investor in securities of companies
in the development stage and acknowledges that it is able to fend for itself,
can bear the economic risk of its investment and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the purchasing of the Selling Stock.


3.16  Accredited Investor. Purchaser is an “accredited investor” within the
meaning of Rule 501 of Regulation D promulgated under the Securities Act.
Purchaser agrees to furnish any additional information requested by the Seller
to assure compliance with applicable U.S. federal and state securities laws in
connection with the purchase and sale of the Securities.


3.17  Restricted Securities. Purchaser understands that the Rokk Stock have not
been registered under the Securities Act or any state securities laws, by reason
of specific exemptions under the provisions thereof which depend upon, among
other things, the bona fide nature of the investment intent and the accuracy of
each Purchaser’s representations as expressed herein. Purchaser understands that
the Selling Stock are “restricted securities” under U.S. federal and applicable
state securities laws and that, pursuant to these laws, Purchaser must hold the
Selling Stock indefinitely unless they are registered with the Securities and
Exchange Commission and registered or qualified by state authorities, or an
exemption from such registration and qualification requirements is available.
The Purchaser agrees to the imprinting, so long as is required by this Section
3.17, of a legend on any of the Selling Stock in substantially the following
form:


4

--------------------------------------------------------------------------------


THE SECURITIES REPRESENTED HEREBY HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AS AMENDED, NOR REGISTERED OR
QUALIFIED UNDER ANY STATE SECURITIES LAWS. SUCH SECURITIES MAY NOT BE OFFERED
FOR SALE, SOLD, DELIVERED AFTER SALE, TRANSFERRED, PLEDGED, OR HYPOTHECATED
UNLESS QUALIFIED AND REGISTERED UNDER APPLICABLE STATE AND FEDERAL SECURITIES
LAWS OR UNLESS, IN THE OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
COMPANY, SUCH QUALIFICATION AND REGISTRATION ARE NOT REQUIRED. ANY TRANSFER OF
THE SECURITIES REPRESENTED BY THIS CERTIFICATE IS FURTHER SUBJECT TO OTHER
RESTRICTIONS, TERMS AND CONDITIONS WHICH ARE SET FORTH HEREIN. THIS SECURITY AND
THE SECURITIES ISSUABLE UPON CONVERSION OF THIS SECURITY MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR
OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS
DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH
SECURITIES.


3.18  No Public Market. Purchaser understands that no public market now exists
for the Rokk Stock.


3.19  No General Solicitation. Purchaser acknowledges that the Seller did not
offered to sell the Selling Stocks to it by means of any form of general
solicitation or advertising within the meaning of Rule 502 of Regulation D under
the Securities Act or in any manner involving a public offering within the
meaning of Section 4(a)(2) of the Securities Act.


3.20  No Disqualification Events. With respect to the Rokk Stock to be offered
and sold hereunder, none of the Purchaser, any of its predecessors, any
affiliated issuer, any director, executive officer, other officer of Purchaser,
any beneficial owner of 20% or more of the Purchaser’s outstanding voting equity
securities, calculated on the basis of voting power (each, a “Covered Person”
and, together, “Covered Persons”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (a “Disqualification Event”), except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3). The Purchaser has exercised reasonable care to
determine whether any Covered Person is subject to a Disqualification Event. The
Purchaser has complied, to the extent applicable, with its disclosure
obligations under Rule 506(e), and has furnished to the Company a copy of any
disclosures provided thereunder.


4.  Additional Covenants of the Purchaser. Purchaser agrees that by no later
than the Closing Date, Purchaser will:


4.1  make all filings, give all notices, and transfer all accounts that
Purchaser is required to make and give to close the transaction contemplated in
this Agreement;


4.2  transfer the accounts that may need to be transferred to Purchaser; and


4.3  execute, and thereafter adhere to, the Rokk3r Ai Shareholders Agreement.


5.  Expenses, Dividends, and Voting Rights.


5.1  All parties agree to pay all their own costs and expenses in connection
with this Agreement.


5.2  Any dividends earned by the Selling Stock and payable before the Closing
Date will belong to the Seller, and any dividends earned by the Selling Stock
after the Closing Date will belong to the Purchaser.


5

--------------------------------------------------------------------------------




5.3  Any rights to vote attached to the Selling Stock will belong to the Seller
before the Closing Date and will belong to the Purchaser after the Closing Date.


6.  Governing Law and Dispute Resolution.


6.1  The Purchaser and the Seller submit to the laws and jurisdiction of the
courts of the State of Delaware, without regard to the conflicts of law
provisions of such jurisdiction.


7.  Termination. This Agreement may be terminated by written notice at any time
prior to the Closing Date, and in such event, this Agreement shall become void
and of no further force and effect, without any liability or obligations on the
part of Purchaser or Seller:


7.1  by mutual written agreement of Seller and Purchaser;


7.2  by Purchaser, in the event that there has been a material misrepresentation
in this Agreement by Seller, or a material breach of any of Seller’s
representations, warranties or covenants set forth herein;


7.3  by Seller, in the event that there has been a material misrepresentation in
this Agreement by Purchaser, or a material breach of any of Purchaser’s
representations, warranties or covenants set forth herein.


8.  Miscellaneous.


8.1  Defined Terms. Capitalized terms used herein shall have the meaning
ascribed to them in the Rokk3r Ai Shareholders Agreement, unless otherwise
indicated in this Agreement.


8.2  Counterparts. This Agreement may be executed in counterparts. Facsimile or
scanned signatures are binding and are considered to be original signatures.


8.3  Assignment. Neither party will assign this Agreement, in whole or in part,
without the written consent of the other party.


8.4  Titles. The titles and subtitles used in this Agreement are included for
convenience only and are not to be considered in construing or interpreting this
Agreement.


8.5  Notices. All notices and other communications given or made pursuant hereto
will be in writing and will be deemed effectively given: (a) upon personal
delivery to the party to be notified; (b) upon receipt of a return receipt if
sent via electronically; (c) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications will be sent to the respective
parties at the addresses shown on the signature pages hereto.


8.6  No Finder’s or Broker’s Fee. Each party represents that it neither is nor
will be obligated to pay any finder’s fee, broker’s fee or commission in
connection with the transactions contemplated by this Agreement. Each party
agrees to indemnify and to hold the other party harmless from any liability for
any commission or compensation in the nature of a finder’s or broker’s fee
arising out of any breach of the transactions contemplated by this Agreement.


8.7  Entire Agreement. This Agreement and the other documents delivered pursuant
hereto constitute the full and entire understanding and agreement between the
parties with regard to the subjects hereof and thereof.


8.8  Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provisions will be excluded from this
Agreement and the balance of the Agreement will be interpreted as if such
provisions were so excluded and this Agreement will be enforceable in accordance
with its terms.


6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.




The Seller
 
 
Rokk3r Ai Inc.
 
 
By /s/ Carlos Escobar                                            

Name: Carlos Escobar
Title: Director
 
Address:
2121 NW 2nd Ave #203
Miami, FL 33127
 
Email Address:
carlos@rokk3r.com
The Purchaser
 
 
Aunken Labs LLC
 
 
By /s/ Demian Bellumio                                                

Name: Demian Bellumio
Title: Director
 
Address:
Corporate Trust Center
1209 Orange St.
Wilmington, DE 19801
 
Email Address:
dbellumio@graphpath.ai





7

--------------------------------------------------------------------------------


EXHIBIT A




1)  GraphPath and GraphOS brand and branding/design materials


2)  Code Base and Repositories (https://github.com/aunkenlabs/)


Description
Link
Front end for GraphPath.ai v2
https://github.com/aunkenlabs/graphpath-web-v2
Front end for GraphPath.ai v1
https://github.com/aunkenlabs/graphpath-web
   
Core API / back-end for all CRUD features
https://github.com/aunkenlabs/graphpath-api
API & services for Dashboards
https://github.com/aunkenlabs/dashboard-metrics-api
Common jars
https://github.com/aunkenlabs/graphpath-common
Explorer Service
https://github.com/aunkenlabs/explorer-service
   
Data collection / ETL's
https://github.com/aunkenlabs/pipelines
GPQL, ontology, KGaaS (Users)
https://github.com/aunkenlabs/gpql
   
DevOps repo
https://github.com/aunkenlabs/devops
Internal Proxy configurations
https://github.com/aunkenlabs/graphpath-proxy
Redis deployments
https://github.com/aunkenlabs/graphpath-redis



3)  Product and Services Documentation for GraphPath


4)  R&D Materials Developed by GraphPath, including whitepapers (i.e. GraphOS
Whitepaper)


5)  Sales/Commercial Pipeline and Contacts


6)  Social media and blog accounts, including:


·
https://medium.com/@GraphPath/ 

·
https://www.instagram.com/graphpath/

·
https://www.facebook.com/graphpath

·
https://twitter.com/graphpath/ 

·
https://www.linkedin.com/company/graphpath/ 



7)  Domains and websites, including:


·
https://www.graphpath.ai/  

·
https://www.graphos.network/ 



8)  All data stored in production and demo databases


8

--------------------------------------------------------------------------------


EXHIBIT B


Purchaser agrees to deliver (or cause to be delivered) to Seller on the Closing
Date:


(a)  a duly executed Bill of Sale conveying the Assets to Purchaser;


(b)  a duly executed Affidavit of Title that such Assets are being conveyed to
the knowledge of the Seller and its CEO free and clear of all liens, charges,
encumbrances, debts, obligations and liabilities whatsoever;


(c)  any and all assignments, certificates and other instruments of transfer as
may be necessary or desirable to transfer all of Seller's right, title and
interest in and to all of the Assets to Purchaser, free of all liens or claims;


(d)  full access and control to Github account for Aunken Labs;


(e)  full access and control to Google G Suite account for GraphPath;


(f)  transfer of all domains listed in Exhibit A; and


(g)  full access and control to all social media and blog accounts listed in
Exhibit A.


9